Per Curiam.
On October 24, 1974, defendant was convicted of negligent homicide, contrary to MCLA 750.324; MSA 28.556, following a jury trial in Clinton County Circuit Court, Judge Leo W. Corkin presiding. Defendant was sentenced on *29November 25, 1974, to a jail term of six months. He now appeals as of right.
Reversible error occurred when the court instructed under the civil rather than criminal standard for determining proximate cause. In criminal cases guilt is personal. The trial court instructed that defendant could be found guilty were the jury to determine that his conduct was "a” proximate cause of the accident rather than "the” proximate cause of the accident. The court thus used the civil standard for testing proximate cause. This was error. People v Layman, 299 Mich 141, 145, 146; 299 NW 840 (1941), People v Jeglum, 41 Mich App 247; 199 NW2d 854 (1972), People v Scott, 29 Mich App 549; 185 NW2d 576 (1971).
Reversed and remanded for proceedings consistent with this opinion.